RECOMMENDED FOR PUBLICATION
                                 Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                        File Name: 22a0262p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT



                                                              ┐
 WILLIAM GLENN ROGERS,
                                                              │
                                  Petitioner-Appellant,       │
                                                               >        No. 19-5427
                                                              │
        v.                                                    │
                                                              │
 TONY MAYS, Warden,                                           │
                                 Respondent-Appellee.         │
                                                              ┘

                               On Petition for Rehearing En Banc
         United States District Court for the Middle District of Tennessee at Nashville;
                No. 3:13-cv-00141—Waverly D. Crenshaw, Jr., District Judge.

                             Decided and Filed: December 6, 2022

           Before: SUTTON, Chief Judge; MOORE, COLE, CLAY, GIBBONS,
            GRIFFIN, KETHLEDGE, STRANCH, THAPAR, BUSH, LARSEN,
        NALBANDIAN, READLER, MURPHY, DAVIS, and MATHIS, Circuit Judges.
                               _________________

                                             COUNSEL

ON PETITION FOR REHEARING EN BANC: J. Matthew Rice, OFFICE OF THE
TENNESSEE ATTORNEY GENERAL, Nashville, Tennessee, for Appellee. ON RESPONSE:
Kelley J. Henry, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Nashville, Tennessee,
Kimberly S. Hodde, HODDE & ASSOCIATES, Nashville, Tennessee, for Appellant.

                                       _________________

                                               ORDER
                                       _________________

       A majority of the Judges of this Court in regular active service has voted for rehearing en
banc of this case. Sixth Circuit Rule 35(b) provides as follows:
 No. 19-5427                             Rogers v. Mays                                       Page 2


       The effect of the granting of a hearing en banc shall be to vacate the previous
       opinion and judgment of this court, to stay the mandate and to restore the case on
       the docket sheet as a pending appeal.

       Accordingly, it is ORDERED, that the previous decision and judgment of this court are
vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.

       The Clerk will direct the parties to file supplemental briefs and will schedule this case for
oral argument as soon as possible.

                                      ENTERED BY ORDER OF THE COURT




                                      __________________________________
                                      Deborah S. Hunt, Clerk